J-A16011-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

NICHOLAS D. ANDREWS,                         IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

CROSS ATLANTIC CAPITAL PARTNERS,
INC.,

                        Appellee


NICHOLAS D. ANDREWS,

                        Appellant

                   v.

DONALD R. CALDWELL,

                        Appellee                 No. 1694 EDA 2014


              Appeal from the Judgment Entered May 22, 2014
              in the Court of Common Pleas of Chester County
                      Civil Division at Nos.: 2011-06164
                                 2011-09776-CT



NICHOLAS D. ANDREWS,                         IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellee

                   v.

CROSS ATLANTIC CAPITAL PARTNERS,
INC.,

                        Appellant
J-A16011-15


NICHOLAS D. ANDREWS,

                        Appellee

                   v.

DONALD R. CALDWELL,

                        Appellant                No. 1825 EDA 2014


              Appeal from the Judgment Entered May 22, 2014
              in the Court of Common Pleas of Chester County
                      Civil Division at No.: 2011-06164



NICHOLAS D. ANDREWS,                         IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA
                        Appellant

                   v.

CROSS ATLANTIC CAPITAL PARTNERS,
INC.,

                        Appellee


NICHOLAS D. ANDREWS,

                        Appellant

                   v.

DONALD R. CALDWELL,

                        Appellee                 No. 1934 EDA 2014


              Appeal from the Judgment Entered May 22, 2014
              in the Court of Common Pleas of Chester County
                    Civil Division at No.: 2011-06164-CT



                                    -2-
J-A16011-15


BEFORE: LAZARUS, J., JENKINS, J., and PLATT, J.*

MEMORANDUM BY PLATT, J.:                            FILED SEPTEMBER 09, 2015

        In these consolidated cross-appeals, Appellants, Cross Atlantic Capital

Partners    (Cross    Atlantic)    and    Donald   R.   Caldwell   (Caldwell),1   and

Appellee/Cross-Appellant, Nicholas D. Andrews (Andrews), appeal from the

Judgment entered on May 22, 2014, following a jury verdict in favor of

Andrews and against Cross Atlantic and Caldwell in this action pursuant to

Pennsylvania’s Wage Payment and Collection Law (WPCL), 43 Pa.C.S.A. §§

260.1-260.12, and breach of contract. For the reasons discussed below, we

affirm in part and quash in part.

        We take the underlying facts and procedural history in this matter

from the trial court’s prior opinions and our review of the certified record.

               Cross Atlantic is a corporation in the business of recruiting
        individual investors, institutional investors, and mutual fund
        managers who are seeking investment opportunities. These
        investors enter into a partnership agreement with Cross Atlantic
        who holds the investors’ funds and then uses those funds to
        invest in start-up companies.         The partnership agreement
        between Cross Atlantic and the investors states how to disburse
        the investors’ funds, any returns, fees, costs, etc., including the
        payment of any management fees due to Cross Atlantic.



____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
  At the time of trial, Caldwell was the Chief Executive Officer for Cross
Atlantic. (See N.T. Trial, 8/27/13 (pm), at 17).




                                           -3-
J-A16011-15


               Andrews worked for Cross Atlantic from the summer of
        1999 through the summer of 2000. Cross Atlantic’s [President] 2
        at the time, Glenn Rieger, hired Andrews to find, negotiate, and
        manage investments for Cross Atlantic. The ultimate goal was to
        sell the investments at a price that was sufficient to repay the
        investors their funds and to allow both the investors and Cross
        Atlantic to realize a profit. During his employment with Cross
        Atlantic, Andrews did not have a written employment
        agreement, as is customary in the industry. Compensation is
        deferred until the investment funds become sufficiently profitable
        to make corporate distributions.[3]        However, Andrews’[]
        employment ended before his funds made any corporate
        distributions. Therefore, on July 5, 2000, the parties entered
        into the [s]eparation [a]greement.        Paragraph 5 of the
        [s]eparation [a]greement (“[p]aragraph 5”)[4] stated how and
____________________________________________


2
 The trial court mistakenly states that Reiger was the Chief Executive Officer
during the period in question. Trial testimony reflects that he was Cross
Atlantic’s president. (See N.T. Trial, 8/27/13 (pm), at 47).
3
  Andrews did receive a salary during his period of employment with Cross
Atlantic. (See N.T. Trial, 8/26/13, at 110).
4
    Paragraph 5 states:

        By the end of this Severance Period, you will have vested one
        year of services towards 1.0% of carried interest in Cross
        Atlantic Technology Fund, L.P. and 0.5% carried interest in the
        Co-Investment 2000 Fund, L.P. Therefore, you will receive 0.2%
        and 0.1% carried interest as your earned and vested carry in
        Cross Atlantic Technology Fund, L.P. and The Co-Investment
        2000 Fund, L.P., respectively.           In addition, as special
        consideration for your effort put forth on GAIN Capital, we will
        offer you a full 1.0% and 0.5% carried interest on that particular
        transaction to be earned, paid and distributed at such time that
        the distribution is made to all other Limited Partners of the
        funds.    Distributions of your participation in these carried
        interests will be in all cases identical to what you would have
        received if still employed by the funds.

(Separation agreement, 7/05/00, at 2 ¶ 5).




                                           -4-
J-A16011-15


        when Andrews was to be compensated. Andrews’[] WPCL and
        breach of contract claims arose from the parties’ very different
        and divergent interpretations of [p]aragraph 5.

(Trial Court Opinion, 1/16/15, at 2-3).

        The dispute centered on the interpretation of the third sentence of

paragraph 5 and the meaning5 of the term “carried interest.”6         (See Cross

Atlantic and Caldwell’s Brief, at 55; Andrews’ Brief, at 58).          The third

sentence states, “[i]n addition, as special consideration for your effort put

forth on GAIN Capital, we will offer you a full 1.0% and 0.5% carried interest

on that particular transaction to be earned, paid and distributed at such time

that the distribution is made to all other Limited Partners of the funds.”

(Separation agreement, 7/05/00, at 2 ¶ 5).

        Cross Atlantic and Caldwell argued that the term “carried interest”

meant the same thing in sentences one and two as it did in sentence three,

____________________________________________


5
  The separation agreement does not define carried interest.           (See N.T.
Trial, 8/27/15 (pm), at 41).
6
    Nasdaq defines carried interest as:

              In private equity fund or hedge fund, carried interest is a
        share of the profits of a successful partnership that is paid to the
        manager of the partnership as a form of compensation. Carried
        interest is typically up to 20% of the profits and becomes
        payable once the original investment in the fund has been repaid
        to the investors, plus a predefined hurdle rate.

Nasdaq, Investing, Glossary,
http://www.nasdaq.com/investing/glossary/c/carried-interest         (last   visited
July 24, 2015).



                                           -5-
J-A16011-15


defining it as “an entitlement to a portion of a fund’s excess profits, if any.”

(See Cross Atlantic and Caldwell’s Brief, at 9).        Andrews argued that

sentences one and two referred to a “Fund-Level carried interest” that he

defined as “an interest in a portion of the proceeds of all of [the fund’s]

investments.   (Andrew’s’ Brief, at 15 n. 5 (record citations omitted); see

also id. at 13-15). However, he averred that, as a reward for his work in

securing the GAIN investment, he was entitled to “Deal-Specific carried

interest” which he defined as a “portion of the proceeds of one of [the

fund’s] investments, GAIN.” (Id. at 15 n.5; see id. at 13-15).

      On September 2, 2011, Andrews filed two complaints, one against

Cross Atlantic for breach of contract and violations of the WPCL, and one

against Caldwell personally under the WPCL. A five-day jury trial took place

in August 2013. At trial, Cross Atlantic and Caldwell argued, as they had in

earlier pleadings, that the trial court should find as a matter of law that the

statute of limitations barred Andrews’ claims.    (See Brief of Defendants in

Support of their Motion for Summary Judgment, 12/14/12, at 15-17; N.T.

Trial, 8/27/13 (am), at 72-76). They claimed that no reasonable jury could

find that Andrews was unaware, as of September 2003, following an

exchange of e-mails between Andrews and Cross Atlantic that they did not

intend to honor the separation agreement. (See id. at 15-17; id. at 72-76;

see also Trial Exhibit E-Mail chain, September 4-9, 2003, at Plaintiff’s

Exhibit 6 pp. 1-2). Further,


                                     -6-
J-A16011-15


            Cross Atlantic argued to the jury that [p]aragraph 5 did
      not entitle Andrews to any compensation because: (1) the event
      that was to trigger payment to Andrews did not occur, (2) the
      three year statute of limitations barred Andrews’[] WPCL claims,
      and (3) the four year statute of limitations barred Andrews’[]
      breach of contract claims.        Andrews disagreed.     It was
      Andrews’[] position that the triggering event did occur and that
      [Cross Atlantic and Caldwell] concealed it from him. Andrews
      argued his claims were timely pursuant to the discovery rule
      because [Cross Atlantic and Caldwell’s] conduct delayed
      Andrews’[] discovery of his claims.

(Trial Ct. Op., 1/16/15, at 3).

      After Andrews rested, the trial court granted Cross Atlantic and

Caldwell’s motion for a nonsuit as to the payment that became due in

September 2003, finding that the statute of limitations barred Andrews’ right

to recover. (See N.T. Trial, 8/28/13, at 81). However, the trial court denied

the motion for a nonsuit as to payments becoming due after 2003. (See id.

at 81-82).

      Following trial, the jury returned a verdict in favor of Andrews and

against Cross Atlantic and Caldwell, awarding damages of $742,221.45. On

September 9, 2013, Cross Atlantic and Caldwell filed a joint post-trial

motion; that same day, Andrews filed a motion to mold the verdict seeking

to include pre-judgment interest, post-judgment interest, and liquidated

damages pursuant to 42 Pa.C.S.A. § 260.10. Andrews also filed a petition

for attorneys’ fees and costs in connection with his successful WPCL claims

on September 9, 2013.




                                    -7-
J-A16011-15


      On December 19, 2013, the trial court denied Cross Atlantic and

Caldwell’s post-trial motion. That same day, the trial court issued an order

awarding Andrews pre-judgment interest in the amount of $216,268.75, but

denying his request for liquidated damages, and denying, without prejudice,

his request for post-judgment interest.      On May 5, 2014, the trial court

granted Andrews’ request for attorneys’ fees, awarding fees of $303,127.50,

but denying his request for costs and expert fees.     On May 22, 2014, the

prothonotary entered judgment in favor of Andrews and against Cross

Atlantic and Caldwell.

      On June 3, 2014, Andrews filed an appeal of the trial court’s May 5,

2014 order regarding attorneys’ fees and costs. On June 6, 2014, the trial

court ordered Andrews to file a concise statement of errors complained of on

appeal. See Pa.R.A.P. 1925(b). On June 25, 2014, Andrews filed his Rule

1925(b) statement.       On August 28, 2014, the trial court filed an opinion.

See Pa.R.A.P. 1925(b).

      On June 18, 2014, Cross Atlantic and Caldwell filed a notice of appeal

from the May 22, 2014, entry of judgment.         The trial court subsequently

ordered them to file a Rule 1925(b) statement, and Cross Atlantic and

Caldwell timely complied on July 15, 2014. The trial court issued an opinion

on January 16, 2015.

      On June 25, 2014, Andrews filed a second appeal again challenging

the May 5, 2014 order with respect to attorneys’ fees and costs and the


                                      -8-
J-A16011-15


December 13, 2014 order denying his request for liquidated damages. On

July 23, 2014, the trial court ordered Andrews to file a second Rule 1925(b)

statement. Andrews complied on August 11, 2014. The trial court issued an

opinion on December 19, 2014.

      On appeal and cross-appeal, the parties raise the following questions:

      I.     Did payments that allegedly became due to [Andrews]
             under a separation agreement negotiated and executed
             two months after the termination of [Andrews’]
             employment; that were not earned by [Andrews] during
             his employment; and that were allegedly given to
             [Andrews] in exchange for entering into a non-compete
             agreement constitute “wages” under [the WPCL]?

      II.    Did [Cross Atlantic and Caldwell’s] absolute and
             unequivocal repudiation of its alleged obligations under the
             separation agreement (as [Andrews] and the jury
             understood those obligations to be) start the accrual of the
             limitations period on [Andrews’] entire cause of action
             under the agreement, including as to future payments
             allegedly due under the agreement?

      III.   Was [Andrews’] interpretation of paragraph 5 of the
             separation agreement unreasonable as a matter of law
             when, among other things, his interpretation was
             irreconcilable with the paragraph’s last sentence, required
             the assignment of two different meanings to the same
             term, and was inconsistent with the very relief he sought?

(Cross Atlantic and Caldwell’s Brief, at 5).

      I.     Did the trial court err as a matter of law when it denied
             Andrews’ request for liquidated damages where liquidated
             damages and pre-judgment interest are intended to
             remedy distinct harms?

      II.    Did the trial court err as a matter of law when it ruled that
             Andrews is not entitled to recover expert fees and costs in
             connection with his successful claims under the WPCL
             where such recovery is necessary to make Andrews whole?

                                      -9-
J-A16011-15



(Andrews’ Brief, at 7-8).

      In their first issue, Cross Atlantic and Caldwell claim that “[t]he

payments allegedly due under the post-employment separation agreement

do not constitute ‘wages’ under [the WPCL].” (Cross Atlantic and Caldwell’s

Brief, at 36).   Specifically, they argue that, under the facts of this case,

separation pay does not constitute a wage within the meaning of the WPCL

because it was not part of an employment contract and not compensation

for employment. (See id. at 37-44). Because this issue raises a question of

law, our standard of review is de novo and our scope of review is plenary.

See Thomas Jefferson Univ. v. Wapner, 903 A.2d 565, 574 (Pa. Super.

2006). However, because we find that Cross Atlantic and Caldwell waived

this claim, we will not reach its merits.

      The record reflects that Cross Atlantic and Caldwell never raised the

issue that the payments due were not wages under the WPCL because they

were not part of an employment contract and were not compensation for

employment. Cross Atlantic and Caldwell claim that they raised this issue in

their proposed jury instructions, in objections to the jury instructions, and in

their post-trial motion. (See Cross Atlantic and Caldwell’s Brief, at 29-30).

We disagree.

      We have reviewed the documents in question; while Cross Atlantic and

Caldwell may have raised an issue as to whether the payments were

“wages” under the WPCL, they based it upon a completely unrelated legal

                                      - 10 -
J-A16011-15


theory, that the payments were not wages because the monies were coming

from a fund rather than directly from Cross Atlantic.        (See Defendants’

Proposed Supplemental Jury Instructions, 8/29/13, at 1-2; N.T. Trial,

8/30/13, at 12-13; Defendants’ Brief in Support of their Motion for Post-Trial

Relief, 11/12/13, at 41-42). An appellant cannot raise new legal theories for

the first time on appeal.   See Commonwealth v. Truong, 36 A.3d 592,

598 (Pa. Super. 2012) (en banc), appeal denied, 57 A.3d 70 (Pa. 2012)

(citations omitted); see also Pa.R.A.P. 302(a).

     Further, this claim is not included in their Rule 1925(b) statement,

which reiterates the claim raised below, that the payments were not wages

because the monies were coming from someone other than the employer.

(See Cross Atlantic and Caldwell’s Concise Statement of Errors Complained

of on Appeal, 7/15/14, at 6 ¶ 3(a)). Thus, the trial court did not address it

in its Rule 1925(a) opinion.   (See Trial Ct. Op., 1/16/15, at 12-14).      As

amended in 2007, Pennsylvania Rule of Appellate Procedure 1925 provides

that issues that are not included in the Rule 1925(b) statement or raised in

accordance    with   Rule   1925(b)(4)       are   waived.     See    Pa.R.A.P.

1925(b)(4)(vii); see also Commonwealth v. Lord, 719 A.2d 306, 308 (Pa.

1998), superseded by rule on other grounds as stated in Commonwealth v.

Burton, 973 A.2d 428, 431 (Pa. Super. 2009).          Accordingly, we find that

because Cross Atlantic and Caldwell raised an entirely different legal theory




                                    - 11 -
J-A16011-15


before the trial court and in their Rule 1925(b) statement, they waived their

first claim.

      In their second issue, Cross Atlantic and Caldwell argue that the trial

court erred in denying their post-trial motion for judgment not withstanding

the verdict (JNOV) and/or for a new trial because, as a matter of law, the

statute of limitations bars all of Andrews’ claims because they absolutely

repudiated the separation agreement in September 2003.            (See Cross

Atlantic and Caldwell’s Brief, at 44-55; Defendants’ Brief in Support of their

Motion for Post-Trial Relief, 11/12/13, at 2-4).

      Our standard of review of a trial court's denial of a motion for JNOV is

as follows:

             A JNOV can be entered upon two bases: (1) where the
      movant is entitled to judgment as a matter of law; and/or, (2)
      the evidence was such that no two reasonable minds could
      disagree that the verdict should have been rendered for the
      movant. When reviewing a trial court’s denial of a motion for
      JNOV, we must consider all of the evidence admitted to decide if
      there was sufficient competent evidence to sustain the verdict.
      In so doing, we must also view this evidence in the light most
      favorable to the verdict winner, giving the victorious party the
      benefit of every reasonable inference arising from the evidence
      and rejecting all unfavorable testimony and inference.
      Concerning any questions of law, our scope of review is plenary.
      Concerning questions of credibility and weight accorded the
      evidence at trial, we will not substitute our judgment for that of
      the finder of fact. If any basis exists upon which the jury could
      have properly made its award, then we must affirm the trial
      court's denial of the motion for JNOV. A JNOV should be entered
      only in a clear case.




                                     - 12 -
J-A16011-15


Am. Future Sys., Inc. v. BBB, 872 A.2d 1202, 1215 (Pa. Super. 2005)

(citation omitted), affirmed, 923 A.2d 389 (Pa. 2007), cert. denied, 552 U.S.

1076 (2007).

       Further, “[t]rial courts have broad discretion to grant or deny a new

trial . . . [and,] absent a clear abuse of discretion by the trial court, appellate

courts must not interfere with the trial court’s authority to grant or deny a

new trial.” Kindermann v. Cunningham, 110 A.3d 191, 193 (Pa. Super.

2015) (citations omitted).

       Cross Atlantic and Caldwell contend that the statute of limitations7

began running between September 4 and 9, 2003, when in response to an

inquiry from Andrews about whether payments had become due to him from

GAIN Capital, they anticipatorily repudiated the separation agreement. (See

Cross Atlantic and Caldwell’s Brief, at 44-55).        The e-mail exchange, in

pertinent part, was as follows:

              [Message from Andrews to Cross Atlantic:] . . .

             I went over to my storage place and dug out the
       separation agreement and my attendant materials, and in
       reading the file confirmed that we have a genuine disagreement
       about the nature of the agreement. While this is not a big deal
       when the immediate amount involved is $11,000 I think we can
       agree that we are better off reconciling our views before the
       number goes up.

____________________________________________


7
 We note that the statute of limitations for a claim under the WPCL is three
years, see 42 Pa.C.S.A. § 260.9a(g), and the statute of limitations for
breach of contract is four years, see 42 Pa.C.S.A. § 5525(8).



                                          - 13 -
J-A16011-15


            Paragraph 5 of the agreement is language you proposed.
     While I think I can understand how you read the ‘if still
     employed’ clause to create some ambiguity as regards the fund-
     level carry, as regards the Gain-specific ‘carry’ there can be no
     doubt about the intent and meaning of ‘. . . special recognition. .
     . to be earned, paid, and distributed at such time as the
     distribution is made to . . . Limited Partners.’ Obviously this
     language is all contextualized by the fact that I was not an LP
     myself, by the lack of a predecessor agreement or other basis
     for an ‘if still employed’ comparison, and most of all by the
     performance gap between Gain and XATF.

            I think we all expected at the time of the agreement, and
     still hope today, that XATF would and will make payouts. (I’m
     actually quite encouraged by your email in this regard — if you
     were thinking about me on this deal but expecting to pay all
     early simultaneously, XATF must be pretty close to paying out.)
     Nonetheless, I think we should prepare for the possibility that
     Gain winds up positive and XATF negative by clarifying the
     language of paragraph 5 as soon as possible.

          [Message from Glenn Rieger, Cross Atlantic CEO to
     Andrews] . . .

           It has been a while, I hope all is well! Gain has made a lot
     of progress since your resignation from XACP, and continues to
     be one of our better performing companies. As we were putting
     this transaction together with Tudor I had in the back of my
     mind our contractual obligations to you. Believe me if l felt there
     was an obligation to payout to you, I would be the first to
     contact you because that would mean a payout to me as well.

           The $10MM deal with Tudor was a series C round with all
     but $1MM being used to redeem common A & B stock. Mark is
     the largest recipient in the group clearing over $6MM personally.
     XATF is receiving $1.1MM to be distributed to its IP’s while
     retaining between 18.8 -19.4% ownership based on an EBITDA
     ratchet that will not be finalized until 12/31/04.

            The operative sentence of your agreement is the last
     sentence of paragraph #5 — “Distributions of your participation
     in these carried interests will be in all cases identical to what you
     would have received if still employed by the funds.” Since XATF
     is not into its carry at this time, there is no distribution to the GP

                                    - 14 -
J-A16011-15


      under the carry provision of the Partnership Agreement and
      hence, no distribution to any employees/partners/others from
      the GP as a result of this transaction. I will keep you posted on
      the outcome of the fund as it may relate to any carry as those
      events occur.

            [Message from Brian Adamsky, Cross Atlantic’s Chief
      Financial Officer to Glenn Rieger copying e-mail from Andrews:] .
      .
            We need to respond to this. Either you [or] I should do it.

                   Hey Brian

                    I saw the press release for Gain’s round with
             Tudor on VentureWire, and noticed in Mark’s quote a
             reference to “liquidity to existing shareholders”. Did
             XACP sell some or all of its position into the round?
             If so, the sale would trigger an obligation under my
             separation agreement, so please advise as to the
             amount and timing of payment to me.

             [Message from Glenn Rieger to Andrews:] . . .

             distribution to the GP under the carry provision of the
      Partnership Agreement and hence, no distribution to any
      employees/partners/others from the GP as a result of this
      transaction. I will keep you posted on the outcome of the fund
      as it may relate to any carry as those events occur.

(Trial Exhibit E-Mail chain, September 4-9, 2003, at Plaintiff’s Exhibit 6 pp.

1-2; Plaintiff’s Answer in Opposition to Defendants’ Motion for Summary

Judgment, 1/15/13, at Exhibit I).

      Andrews contends that Cross Atlantic did not repudiate the separation

agreement.    (See Andrews’ Brief, at 51-58).      Moreover, Andrews argues

that each payment owed to him under the separation agreement gave rise




                                     - 15 -
J-A16011-15


to distinct causes of action, each with its own limitations period.8 (See id.

at 47-51).

       The trial court found it could not rule on the statute of limitations issue

as a matter of law because reasonable minds could differ about the

beginning of the limitations period.           (See Trial Ct. Op., 1/16/15, at 5-6).

The trial court explained its reasoning as follows:

              In this case, the question of when the statute of limitations
       began was not clear. It was [Cross Atlantic and Caldwell’s]
       position that Andrews was aware of all of his claims in 2003
       when [Cross Atlantic and Caldwell] notified him of their contrary
       interpretation of [p]aragraph 5. Applying [Cross Atlantic and
       Caldwell’s] reasoning, all of Andrews[’] claims would be barred
       by the statute of limitations. It was Andrews[’] position that
       [Cross Atlantic and Caldwell] prevented him from obtaining the
       information necessary for him to assess whether he had any
       claims against Cross Atlantic.        Andrews testified that he
       requested information from Brian Adamsky, Cross Atlantic’s
       Chief Financial Officer, about the corporate distributions on
       December 2, 2000. He also spoke with Mr. Adamsky later and
       was told that there were no distributions. Andrews testified he
       contacted Cross Atlantic by phone in the following years without
       receiving a direct response. He finally wrote an email to Mr.
       Adamsky on January 16, 2003. Mr. Adamsky responded that
       there would be no distributions in 2003, but a press release
       announced there was a distribution. Andrews contacted Mr.
       Adamsky on September 4, 2003 requesting an explanation. Mr.
       Rieger, Cross Atlantic’s Chief Executive Officer, responded by
       email on September 9, 2003 and explained that payment was
       not forwarded to Andrews because [p]aragraph 5 was not
       triggered.


____________________________________________


8
  Cross Atlantic and Caldwell acknowledge that, absent repudiation, a
separate and distinct cause of action begins for each periodic payment as it
becomes due. (See Cross Atlantic and Caldwell’s Brief, at 50-51).



                                          - 16 -
J-A16011-15


             Andrews explained to the jury that since the information
      he needed to assess whether he was entitled to further
      compensation was in Cross Atlantic’s control, he had great
      difficulty discovering when other disbursements were made.
      Andrews testified that he became aware of subsequent
      distributions at different times and many months after the
      distributions were made. Under these facts, what Andrews knew
      about the corporate distributions and when he knew it was
      unclear.

(Id. at 7-8) (record citations and footnotes omitted).     We agree with the

trial court’s reasoning.

      This Court has stated, “[a]s a general rule, a statute of limitations

begins to run when a plaintiff’s cause of action arises or accrues.         In a

contract case, a cause of action accrues when there is an existing right to

sue forthwith on the breach of contract.” Leedom v. Spano, 647 A.2d 221,

226 (Pa. Super. 1994) (citations and internal quotation marks omitted).

However, the Pennsylvania Supreme Court has held that:

             . . . in some circumstances, although the right to institute
      suit may arise, a party may not, despite the exercise of
      diligence, reasonably discover that he has been injured. In such
      cases the statute of limitations does not begin to run at the
      instant the right to institute suit attaches, rather the discovery
      rule applies. The discovery rule is a judicially created device
      which tolls the running of the applicable statute of limitations
      until the point where the complaining party knows or reasonably
      should know that he has been injured and that his injury has
      been caused by another party’s conduct. Pursuant to application
      of the discovery rule, the point at which the complaining party
      should reasonably be aware that he has suffered an injury is a
      factual issue best determined by the collective judgment,
      wisdom and experience of jurors. Thus, once the running of the
      statute of limitations is properly tolled, only where the facts are
      so clear that reasonable minds cannot differ may the
      commencement of the limitations period be determined as a
      matter of law.

                                    - 17 -
J-A16011-15



Crouse v. Cyclops Indus., 745 A.2d 606, 611 (Pa. 2000) (citations and

quotation marks omitted, emphasis in original). Moreover, it is settled law

in Pennsylvania “that where installment or periodic payments are owed, a

separate and distinct cause of action accrues for each payment as it

becomes due.” Ritter v. Theodore Pendergrass Teddy Bear Prod., Inc.,

514 A.2d 930, 935 (Pa. Super. 1986) (citations omitted).

      The standard for proving anticipatory repudiation is a strict one. In a

recent decision the Pennsylvania Supreme Court stated, “anticipatory

repudiation or breach requires an absolute and unequivocal refusal to

perform or a distinct and positive statement of an inability to do so.”

Harrison v. Cabot Oil & Gas Corp., 110 A.3d 178, 184 (Pa. 2015)

(quotation marks and citation omitted).       In Harrison, our Supreme Court

held that the filing of a declaratory judgment action contesting the scope or

validity of a lease did not constitute an anticipatory repudiation of the lease.

See id. at 185-86. Further, the burden of proving repudiation rests on the

party asserting it.   See Shafer v. A.I.T.S., Inc., 428 A.2d 152, 155 (Pa.

Super. 1981).

      Our Supreme Court’s decision in 2401 Pa. Ave. Corp. v. Fed’n of

Jewish Agencies of Greater Phil., 489 A.2d 733 (Pa. 1985) demonstrates

the difficulty of meeting this burden. In 2401 Pa. Ave. Corp., the owners

of a building in downtown Philadelphia claimed that the Federation had

committed an anticipatory breach of their lease to rent a portion of the

                                     - 18 -
J-A16011-15


building.   See id. at 734.      The defendant had been unable to take

possession of the leased space because a prior tenant was still occupying a

portion of the space and the plaintiff had granted it an extension and asked

the defendant to grant a further extension to the tenant. See id. at 734-35.

In the interim, the defendant found and purchased a different building. See

id. at 735. In order to prove the anticipatory breach, the plaintiff relied on

the following facts:

             (a) on July 24, 1974 [Federation’s] statement that “he was
      advised that the lease would have no effect because of the
      inability of [appellant] to give possession in May as called for in
      the lease;”

           (b) an inconclusive meeting with [Federation] on July 30,
      1974, followed by

             (c) a meeting with [Federation] on August 1, 1974, at
      which time [Federation] declined to grant an extension because
      “they were being advised by their attorneys that any extension
      given by the Federation would in essence, acknowledge the
      validity of the lease,” and

            (d) on this same date [Federation’s] ... informing [Walnut]
      that “the Federation did not want to occupy [the four floors], had
      no use for it, and would not consider any type of extension
      without a release, of liability from the lease.”

Id. at 737 (emphasis and footnote omitted). Our Supreme Court held that

these facts were insufficient to prove an anticipatory breach because none of

the statements demonstrated “a definitive indication that [defendant]

intend[ed] to act on this advice or treat the contract as void.” Id. at 737.

      Here, Cross Atlantic and Caldwell are not even close to meeting this

strict burden. We have reviewed the e-mail exchange; we see nothing in it

                                    - 19 -
J-A16011-15


that showed “an absolute and unequivocal refusal to perform or a distinct

and positive statement of an inability to do so.”       Harrison, supra at 184

(citations and quotation marks omitted).           At most, the e-mail exchange

demonstrated that the parties were trying to work out differences in

interpretation of paragraph 5, there would be no payment made in

September 2003, but Cross Atlantic would keep Andrews informed about the

possibility of future payments.9 (See Trial Exhibit E-Mail chain, September

4-9, 2003, at Plaintiff’s Exhibit 6 pp. 1-2; Plaintiff’s Answer in Opposition to

Defendants’ Motion for Summary Judgment, 1/15/13, at Exhibit I).          Thus,

Cross Atlantic and Caldwell’s claim that there was an anticipatory repudiation

of the Separation Agreement lacks merit. See Harrison, supra at 185-86;

2401 Pa. Ave. Corp., supra at 737. Because this claim lacks merit, the

trial court did not err in finding that it could not as a matter of law, find

Andrews’ claims barred by the statute of limitations. See Crouse, supra at

611. Therefore, there is no basis for us to reverse the trial court’s denial of

Cross Atlantic and Caldwell’s motion for JNOV and/or a new trial.          See

Kindermann, supra at 193; Am. Future Sys., supra at 1215.



____________________________________________


9
 Because the e-mail exchange did inform Andrews that he would not receive
a payment in September 2003, the trial court correctly granted Cross
Atlantic and Caldwell’s motion for a nonsuit as to that payment. (See N.T.
Trial, 8/28/13, at 81-82).




                                          - 20 -
J-A16011-15


      It is not entirely clear what Cross Atlantic and Caldwell claim in their

third issue. They seem to intermingle an argument that the trial court erred

in determining that the third sentence of paragraph 5 was ambiguous on its

face and therefore allowing Andrews’ claim to proceed to a jury and a claim

that the jury’s verdict was erroneous.        (See Cross Atlantic and Caldwell’s

Brief, at 55-60).   For the reasons discussed below, we find that Cross

Atlantic and Caldwell waived their challenge to the jury’s verdict. Further,

we find that the trial court did not err in finding that paragraph 5 is

ambiguous.

      As noted above, we cannot overturn the denial of a motion for JNOV

unless no “basis exists upon which the jury could have properly made its

award.” Am. Future Sys., supra at 1215 (citation omitted). We review a

trial court’s denial of a motion for a new trial for an abuse of discretion. See

Kindermann, supra at 193.

      In their Statement of the Questions Involved, Cross Atlantic and

Caldwell never refer to the jury’s verdict. (See Cross Atlantic and Caldwell’s

Brief, at 5). Instead, they challenge the interpretation of the contract as a

matter of law, which appears to be a challenge to the trial court’s decision to

submit the matter to the jury because it found paragraph 5 to be

ambiguous.     This Court will not consider an issue not set forth in the

Statement of Questions Involved, thus Cross Atlantic and Caldwell waived

this issue.   See Southcentral Employment Corp. v. Birmingham Fire


                                     - 21 -
J-A16011-15


Ins. Co. of Pa., 926 A.2d 977, 983 n.5 (Pa. Super. 2007) (holding that

issues not explicitly raised in Statement of Questions Involved are waived);

see also Pa.R.A.P. 2116(a).

     Moreover, even if Cross Atlantic and Caldwell had raised the issue in

the Statement of Questions Involved we would still find it waived. As noted

above, Cross Atlantic and Caldwell intermingle their argument that the trial

court should have found that paragraph 5 was ambiguous with their

argument that the jury verdict was erroneous.       (See Cross Atlantic and

Caldwell’s Brief, at 55-60).      Further, Cross Atlantic and Caldwell never

specify whether they are challenging the sufficiency of the evidence or the

weight of the evidence or both. (See id.). Their argument does not include

any discussion of the scope and standards of review for either sufficiency or

weight challenges.   (See id.).    There is no citation to any case law with

respect to weight or sufficiency. In addition, the argument contains only a

single citation to the record. (See id. at 56-57). Thus, it is impossible to

determine what evidence Cross Atlantic and Caldwell believe was insufficient

and/or improperly weighed. Lastly, those references to case law contained

in the argument go to the issue of the trial court’s decision, not the jury’s

decision. (See id. at 55-60).

     This Court will not act as counsel and will not develop arguments on

behalf of an appellant. See Bombar v. West Am. Ins. Co., 932 A.2d 78,

94 (Pa. Super. 2007).    When deficiencies in a brief hinder our ability to


                                     - 22 -
J-A16011-15


conduct meaningful appellate review, we can dismiss the appeal entirely or

find that the appellant waived certain issues. See Pa.R.A.P. 2101. Because

Cross Atlantic and Caldwell have failed to develop their claim with respect to

the jury’s verdict, they waived it. See id.; see also Bombar, supra at 94.

      Cross Atlantic and Caldwell claim that the trial court erred as a matter

of law in finding paragraph 5 ambiguous. (See Cross Atlantic and Caldwell’s

Brief, at 55-60). They maintain that in so doing the trial court violated basic

principles of contract law. First, Cross Atlantic and Caldwell assert that an

interpretation should not be given to one part of a contract that will annul

another part of it, claiming that a finding that sentence three is ambiguous

nullifies sentence four and renders the two sentences inconsistent. (See id.

at 56-57). Second, they argue that in finding paragraph 5 ambiguous, the

trial court failed to give the same meaning to terms in adjacent provisions of

the contract. (See id. at 58). Third, Cross Atlantic and Caldwell allege that

to find paragraph 5 ambiguous would bring about an absurd result. (See id.

at 58-59).

      Andrews does not dispute the principles of construction identified by

Cross Atlantic and Caldwell. (See Andrews’ Brief, at 64). Instead, Andrews

argues that the failure to define the term “carried interest” in the separation

agreement renders paragraph 5 ambiguous. (See id. at 59). Moreover, he

argues that his interpretation of the third sentence does not annul the fourth




                                    - 23 -
J-A16011-15


sentence, does not give different meanings to the same language, and does

not reach an absurd result. (See id. at 64-66).

     Here, as noted above, paragraph 5 reads as follows:

           By the end of this Severance Period, you will have vested
     one year of services towards 1.0% of carried interest in Cross
     Atlantic Technology Fund, L.P. and 0.5% carried interest in the
     Co-Investment 2000 Fund, L.P. Therefore, you will receive 0.2%
     and 0.1% carried interest as your earned and vested carry in
     Cross Atlantic Technology Fund, L.P. and The Co-Investment
     2000 Fund, L.P., respectively.           In addition, as special
     consideration for your effort put forth on GAIN Capital, we will
     offer you a full 1.0% and 0.5% carried interest on that particular
     transaction to be earned, paid and distributed at such time that
     the distribution is made to all other Limited Partners of the
     funds.    Distributions of your participation in these carried
     interests will be in all cases identical to what you would have
     received if still employed by the funds.

(Separation agreement, 7/05/00, at 2 ¶ 5).

     This Court has stated,

            [i]n cases of a written contract, the intent of the parties is
     the writing itself. If left undefined, the words of a contract are
     to be given their ordinary meaning. When the terms of a
     contract are clear and unambiguous, the intent of the parties is
     to be ascertained from the document itself. When, however, an
     ambiguity exists, [parole] evidence is admissible to explain or
     clarify or resolve the ambiguity, irrespective of whether the
     ambiguity is patent, created by the language of the instrument,
     or latent, created by extrinsic or collateral circumstances. A
     contract is ambiguous if it is reasonably susceptible of different
     constructions and capable of being understood in more than one
     sense. While unambiguous contracts are interpreted by the
     court as a matter of law, ambiguous writings are interpreted by
     the finder of fact.

W.A.M. v. S.P.C., 95 A.3d 349, 353 (Pa. Super. 2014). We have further

stated


                                    - 24 -
J-A16011-15


             A contract’s language is unambiguous if it can be
       determined without any other guide than knowledge of the
       simple facts on which its meaning depends. When the contract
       is clear and unambiguous, the meaning of the contract is
       ascertained from the writing alone. A court must not distort the
       meaning of the language or resort to a strained contrivance to
       find an ambiguity. Additionally, a mere disagreement between
       the parties regarding the proper construction of the language
       does not render the contract ambiguous. . . .

Neducsin v. Caplan, — A.3d —, 2015 WL 4496406 at *7 (Pa. Super. July

23, 2015) (citations omitted).

       Initially we note that Cross Atlantic and Caldwell’s position that we

should give the term “carried interest” the same meaning throughout the

contract is reasonable.   (See Cross Atlantic and Caldwell’s Brief, at 56).

Andrews’ contention that the opening phrase of the third sentence, “as

special consideration for your effort put forth on GAIN Capital” differentiates

the carried interest in sentence 3 from the carried interest in sentences one

and two is equally reasonable, particularly, as he notes, because the

separation agreement does not define the term (See Andrews’ Brief, at 59,

61).

        Further, Cross Atlantic and Caldwell’s position that paragraph 5 is

unambiguous is undermined by the fact that their argument that finding

paragraph 5 ambiguous would mean annulling sentence four is based not

upon the written language of paragraph 5 but intrinsic evidence from trial.

(See Cross Atlantic and Caldwell’s Brief, at 56-57).    Moreover, we do not

agree that interpreting sentence three as Andrews does necessarily annuls


                                    - 25 -
J-A16011-15


sentence four. Rather, as noted above, the phrase “special consideration”

sets sentence three apart, as does the phrase at the end of the sentence,

“all other Limited Partners”, which seems to imply that, for purpose of this

carried interest, Andrews is being treated as a limited partner. Thus, it can

be reasonably argued that because these phrases set sentence three apart,

sentence four clarifies that the carried interest in sentences one and two are

being treated differently from those in sentence three.

      We note that neither party points to any portion of the separation

agreement that explains how Cross Atlantic would have treated Andrews if

“still employed” and if that distribution is different from the distribution

mentioned in sentence three.     Accordingly, we agree with Andrews that,

because the separation agreement does not define carried interest, and

because the language in sentence three implies that the parties intended to

treat the carried interest and distribution manner in that case differently

from those is sentences one and two, paragraph 5 is ambiguous. See Kripp

v. Kripp, 849 A.2d 1159, 1164-65 (Pa. 2004) (finding alimony provision in

property settlement agreement ambiguous where provision had several

reasonable constructions); W.A.M., supra at 353. Thus, the trial court did

not err in declining to find paragraph 5 unambiguous as a matter of law.

See W.A.M., supra at 353. Therefore, there is no basis for us to reverse

the trial court’s denial of Cross Atlantic and Caldwell’s motion for JNOV and




                                    - 26 -
J-A16011-15


or a new trial. See Kindermann, supra at 193; Am. Future Sys., supra

at 1215.

        In his first issue on cross-appeal, Andrews claims that the trial court

erred in finding that he was not entitled to liquidated damages on his WPCL

claims. (See Andrews’ Brief, at 66-71). Prior to addressing the merits of

this cross-appeal, we must ascertain whether it is properly before us.

Timeliness of an appeal is a jurisdictional question. “When a statute fixes

the time within which an appeal may be taken, the time may not be

extended as a matter of indulgence or grace.”        Commonwealth v. Pena,

31 A.3d 704, 706 (Pa. Super. 2011) (citation omitted).             Our Rules of

Appellate Procedure mandate that the notice of appeal “shall be filed within

30 days after the entry of the order from which the appeal is taken.”

Pa.R.A.P. 903(a).      Time limitations on filing appeals are construed strictly.

See Commonwealth v. Perez, 799 A.2d 848, 851 (Pa. Super. 2002).

        Here, the prothonotary entered judgment on May 22, 2014.             The

thirtieth day was Monday, June 23, 2014.10 Appellant did not file his notice

of appeal until June 25, 2014, the thirty-second day. Thus, this cross-appeal

is untimely and we are constrained to quash the cross-appeal filed at 1934

EDA 2014.


____________________________________________


10
     The actual thirtieth day was June 21, 2014, a Saturday.




                                          - 27 -
J-A16011-15


       In his second issue on cross-appeal,11 Appellant argues that the trial

court erred in denying his request to recover expert fees and other costs 12

associated with his successful WPCL claim. (See Andrews’ Brief, at 72-76).

We disagree.

       Here, the trial court found as a matter of law that the WPCL did not

allow for recovery of costs. (See Trial Court Opinion, 8/28/14, at 7). “An

issue of statutory construction presents a pure question of law and our

standard of review is de novo and our scope of review is plenary.”         In re

T.B., 113 A.3d 1273, 1276 (Pa. Super. 2015) (citation omitted).

       The WPCL provides, “[t]he court in any action brought under this

section shall, in addition to any judgment awarded to the plaintiff or

plaintiffs, allow costs for reasonable attorneys' fees of any nature to

be paid by the defendant.” 43 Pa.C.S.A. § 260.9a(f) (emphasis added). The

WPCL does not define the word “costs.”             See 43 Pa.C.S.A. § 260.2(a).

Andrews does not point to any case, and our research has discovered none,

that specifies the nature of the costs referred to in Section 260.9a(f).

       With respect to the meaning of costs, this Court has stated:

            “It is a general rule in our judicial system, stemming from
       the Statute of Gloucester, 6 Edw. 1, c. 1 (1275), that costs
____________________________________________


11
   We note that Andrews appealed the denial of his motion for costs on June
3, 2014. Thus, this cross-appeal is timely.
12
   Andrews does not specify the nature of the other costs. (See Andrews’
Brief, at 72-76).



                                          - 28 -
J-A16011-15


     inherent in a law suit are awarded to and should be recoverable
     by the prevailing party.” De Fulvio v. Holst, 239 Pa.Super. 66,
     362 A.2d 1098, 1099 (1976). Important to our analysis of all of
     Appellant’s issues is the distinction between record costs (such
     as filing fees) and actual costs (such as transcript costs and
     witness fees). Record costs are “the costs of proceeding in
     court, not those of preparation, consultation, and fees
     generally.” Id. See also Harmer v. Horsham Hospital, Inc.,
     60 Pa.Cmwlth. 525, 431 A.2d 1187, 1188 (1981) (stating that
     “the law is clear that, absent specific statutory authority
     otherwise, only record costs of proceedings in court are
     recoverable, and not costs of preparation, consultation, or fees
     generally”).

Zelenak v. Mikula, 911 A.2d 542, 544-45 (Pa. Super. 2006). Further,

            . . . The general rule in an action at law is that the costs
     inherent in a lawsuit are awarded to and should be recoverable
     by the prevailing party. These recoverable costs are the costs of
     proceeding in court, not those of preparation, consultation, and
     fees generally. Costs not incurred in the court action, including
     counsel fees, are recoverable only on the basis of statutory
     authority.      Only in the rarest of circumstances is the
     unsuccessful party made to bear all of the expenses incurred in
     the litigation.

Gregory v. Harleysville Mut. Ins. Co., 542 A.2d 133, 135-36 (Pa. Super.

1988 (citations omitted).

     In concluding that the WPCL did not allow for the recovery of expert

fees and other out-of-pocket costs, the trial court compared an earlier

version of the WPCL with the current version. (See Trial Ct. Op., 8/28/14,

at 10). Prior to June 27, 1980, the WPCL stated, “The court in any action

brought under this section shall, in addition to any judgment awarded to the

plaintiff or plaintiffs, allow costs of the action, including costs for

reasonable attorneys' fees of any nature to be paid by the defendant.”


                                   - 29 -
J-A16011-15


Section 302 of Act 1980, Oct. 5, P.L. 693, No. 142 (emphasis added).       The

trial court found that while the earlier version of the WPCL arguably allowed

for the payment of expert fees and such costs, the repeal of that language

and the substitution of    “allow costs for reasonable attorneys' fees of any

nature[,]” 43 Pa.C.S.A. § 260.9a(f), demonstrated a legislative intent to

“limit the a prevailing party’s recovery to reasonable attorneys’ fees.” (Trial

Ct. Op., 8/28/14 at 10).

      Andrews disagrees, arguing that such an interpretation is at odds with

the remedial purpose of the WPCL. (See Andrews’ Brief, at 72-74). Further,

Andrews downplays the significance of the changing of language, noting that

there is no legislative history discussing it. (See id. at 73). Lastly, while

acknowledging that decisions of the federal courts are not binding on this

Court, he claims that those courts have issued a number of decisions under

the current version of the law awarding costs. (See id. at 75-76).

             In resolving this issue, we are guided by the settled
      principles set forth in the Statutory Construction Act, including
      the primary maxim that the object of statutory construction is to
      ascertain and effectuate legislative intent. 1 Pa.C.S. § 1921(a).
      In pursuing that end, we are mindful that “when the words of a
      statute are clear and free from all ambiguity, the letter of it is
      not to be disregarded under the pretext of pursuing its spirit.” 1
      Pa.C.S. § 1921(b). As a general rule, the best indication of
      legislative intent is the plain language of a statute. In reading
      the plain language, “words and phrases shall be construed
      according to rules of grammar and according to their common
      and approved usage,” while any words or phrases that have
      acquired a “peculiar and appropriate meaning” must be
      construed according to that meaning. 1 Pa.C.S. § 1903(a). It is
      only when “the words of the statute are not explicit” on the point
      at issue that resort to statutory construction is appropriate. 1

                                    - 30 -
J-A16011-15


        Pa.C.S. § 1921(c). . . . Finally, in ascertaining legislative intent,
        the Statutory Construction Act “requires a presumption that the
        General Assembly did not intend a result that is absurd or
        unreasonable.” 1 Pa.C.S. § 1922(1)[.]

Malt Bev. Distrib. Ass'n v. Pa. Liquor Control Bd., 974 A.2d 1144, 1149

(Pa. 2009) (some citations omitted).

        Here, we cannot dismiss the significance of the change of language

between the pre-1980 version of the WPCL and the current version.               In

construing a statute, courts must attempt to give meaning to every word, as

we cannot assume that the legislature intended any language to be mere

surplusage.     See 1 Pa.C.S. §§ 1921(a), 1922(2).       We agree with the trial

court that the pre-1980 version of the WPCL plainly allowed for the awarding

of costs. (See Trial Ct. Op., 8/28/14, at 10). The language, “allow costs of

of the action, including costs for reasonable attorneys’ fees[,]” Section 302

of Act 1980, Oct. 5, P.L. 693, No. 142, makes it evident that the legislature

intended to allow a successful plaintiff to collect all costs of the action, which

included attorneys’ fees. However, the legislature changed that language to

the current version of the statute, which says, “allow costs for reasonable

attorneys’ fees.”    43 Pa.C.S.A. § 260.9a(f).     The use of the word “for” in

between the words “costs” and “reasonable attorneys’ fees” demonstrates

the intent of the legislature to limit those recoverable costs to attorneys’

fees.    To construe it otherwise would both ignore the decision of the

legislature to change the wording and produce such a strained reading of the

language as be absurd.      While we are sympathetic to Andrews’ position that

                                       - 31 -
J-A16011-15


such a reading appears to violate the spirit of the remedial purpose of the

WPCL, we cannot disregard the plain language of the current version of the

statute.    See Malt Bev. Distrib. Ass'n., supra at 1149; 1 Pa.C.S. §§

1921(a), 1922(2).        Because Andrews’ second issue lacks merit, the trial

court did not err in denying his motion for costs.13

       Accordingly, for the reasons discussed above we affirm the judgment

of May 22, 2014. Further, we quash Andrews’ cross-appeal filed to number

1934 EDA 2014.

       Affirmed in part. Quashed in part.

____________________________________________


13
   We are unpersuaded by Andrews’ reliance on the decisions of the federal
courts. As he acknowledged, their decisions are not binding on this Court.
See Kleban v. Nat. Union Fire Ins. Co. of Pittsburgh, 771 A.2d 39, 43
(Pa. Super. 2001). Further, of the nine federal cases cited by Andrews, six
fail to define the word “costs,” or specify in any way what costs the court
awarded. See Barnhart v. Compugraphic Corp., 936 F.2d 131 (3d Cir.
1991); Kollman v. Transtech Airport Solutions, Inc., 2011 WL 6020168
at *4 (W.D. Pa. December 2, 2011); Zebroski v. Gouak, 2011 WL
3565223, at *5 (E.D. Pa. August 12, 2011); Ezekian v. Anacomp, Inc.,
2003 WL 22518566, at *5 (E.D. Pa. October 9, 2003); Bandy v. LG
Indust., Inc., 2003 WL 22100876, at *2 (E.D. Pa. July 23, 2003); Hanley
v. Am. Inline Graphics, Inc., 1992 WL 157750 at *3 (E.D. Pa. June 30,
1992). Thus it is not at all apparent that the courts awarded the plaintiffs in
those cases the types of costs that Andrews seeks. A sixth case not only
fails to define costs, it is also unclear if the trial court awarded costs
pursuant to the WPCL or one of the other statutes that the plaintiff sued
under. See Goodwin v. Visiting Nurse Assoc. Home Health Servs., 831
F.Supp. 449, 454 (E.D. Pa. 1993). While the remaining two cases do specify
the nature of the costs that the trial court awarded, neither contains an
award for expert fees. See Blagrave v. Nutrition Mgmt. Servs. Co., 2009
WL 440299, at *7 (E.D. Pa. February 20, 2009); Tambay v. Peer, 2005 WL
1168367, at *9 (E.D. Pa. May 17, 2005).




                                          - 32 -
J-A16011-15


     Judge Lazarus joins the Memorandum.

     Judge Jenkins files a Concurring and Dissenting Memorandum.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2015




                                 - 33 -